PER CURIAM.
We affirm appellant’s convictions, but remand for resentencing to provide appellant an opportunity to study and make known to the sentencing court any errors which may appear in the presentence investigation report. The report was disclosed only a few minutes before the sentencing hearing and the trial court erred in failing to defer sentencing upon defense counsel’s request. See Guglielmo v. State, 318 So.2d 526 (Fla. 1st DCA 1975); Fla.R.Crim.P. 3.713. Remanded for resentencing.
McCORD, Acting C. J., SHIVERS, J., and MASON, ERNEST E., Associate Judge, concur.